Citation Nr: 1708364	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-26 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 28, 2008, and in excess of 20 percent as of March 28, 2008, for diabetes mellitus, type II (DM).

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1965 to March 1968 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since transferred to the VA RO in Montgomery, Alabama.

In a November 2008 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's DM to 20 percent effective March 28, 2008.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

The Veteran requested a hearing before the Board on his October 2011 VA Form 9.  However, in a subsequent communication received in August 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

As the Veteran is challenging the disability rating assigned for his PTSD and DM, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board notes that the Veteran was granted a TDIU effective April 27, 2016, and that he has not appealed the effective date of this grant.  However, as a TDIU claim is part and parcel of the increased rating claims dated earlier than April 2016, the Board will consider whether he is entitled to a TDIU prior to April 27, 2016.  The issue has been added above.
The issue of entitlement to service connection for a skin rash has been raised by the record in an October 2007 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has provided copies of his disability benefits award letter from the Social Security Administration (SSA).  As he has claimed he is unable to work due to his claimed disabilities on appeal, it appears that these records may be relevant.  However, these records have not been associated with the claims file, nor is there any indication that the AOJ has attempted to obtain these records.  On remand, the AOJ must attempt to obtain the Veteran's SSA records.

As the Veteran's TDIU claim is based on disability resulting from his PTSD and DM, the issues are inextricably intertwined.  The increased rating claims must be readjudicated prior to the adjudication of the claim for TDIU prior to April 27, 2016.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  After completing the above actions, the Veteran's increased rating claims should be readjudicated.  Thereafter, and following any additional development deemed necessary, the TDIU claim should be adjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






